An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 9, after “30 minutes or longer” on line 7 please replace the period “.” with a comma “,”.  A period is used at the end of the claim an is improper in the middle of the claim.  This was not brought to applicants’ attention sooner as this claim is currently being rejoined.  See below.

The following is an examiner’s statement of reasons for allowance: Applicants have amended claim 1 to require that the melt index be measured a g/10min.  Applicants state that the specification supports this, in the perspective of a person of ordinary skill in the art. Supporting this position is the following teaching from Wikipedia:
	Polymer processors usually correlate the value of MFI with the polymer grade that they have to choose for different processes, and most often this value is not accompanied by the units, because it is taken for granted to be g/10min.  (emphasis added, taken from Melt Flow Index - synonymous with Melt Index).  As such the Examiner agrees with applicants’ position and this rejection has been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 is allowable. Claims 8 to 10, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and II, as set forth in the Office action mailed on 7/27/20, is hereby withdrawn and claims 8 to 10 are hereby rejoined and fully In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/21/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765